UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08268 FIRSTHAND FUNDS (Exact name of registrant as specified in charter) , SUITE 227 SANTA CLARA, CALIFORNIA 95050 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Kevin M. Landis SiVest Group, Incorporated 469 El Camino Real, Suite 227 Santa Clara, California 95050 With copy to: Kelvin K. Leung, Esq. SiVest Group, Incorporated 469 El Camino Real, Suite 227 Santa Clara, California 95050 Stephanie Nichols, Esq. PNC Global Investment Servicing 99 High Street, 27th Floor Boston, MA 02110 David Hearth, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street Twenty-Fourth Floor San Francisco, CA 94105 Registrant’s telephone number, including area code:(408) 886-7096 Date of fiscal year end:December 31 Date of reporting period:July 1, 2008 – June 30, 2009 Item 1.Proxy Voting Record. Firsthand Alternative Energy Fund Company Name: Meyer Burger Technology AG Ticker: CUSIP: H5498Z110 Meeting Date: 4/29/2009 Meeting Type: Annual Record Date: # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Financial Statements and Statutory Reports For Yes For 2 Approve Allocation of Income and Omission of Dividends For Yes For 3 Approve Discharge of Board and Senior Management For Yes For Reelect Peter Wagner as Director For Yes Against Reelect Alexander Vogel as Director For Yes Against Elect Heinz Roth as Director For Yes For 5 Ratify PricewaterhouseCoopers AG as Auditors For Yes For Company Name: Conergy AG Ticker: CUSIP: D1607X108 Meeting Date: 8/28/2008 Meeting Type: Annual Record Date: 8/7/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Receive Financial Statements and Statutory Reports for Fiscal 2007 (Non-Voting) No Postpone Vote on Discharge of Management Board Member Hans-Martin Rueter for Fiscal 2007 For Yes For Postpone Vote on Discharge of Management Board Member Heiko Piossek for Fiscal 2007 For Yes For Postpone Vote on Discharge of Management Board Member Nikolaus Krane for Fiscal 2007 For Yes For Postpone Vote on Discharge of Management Board Member Edmund Stassen for Fiscal 2007 For Yes For Postpone Vote on Discharge of Management Board Member Christian Langen for Fiscal 2007 For Yes For Postpone Vote on Discharge of Management Board Member Albert Christian Edelmann for Fiscal 2007 For Yes For Approve Discharge of Management Board Member Dieter Ammer for Fiscal 2007 For Yes For Approve Discharge of Management Board Member Joerg Spiekerkoetter for Fiscal 2007 For Yes For Approve Discharge of Management Board Member Pepyn R. Dinandt for Fiscal 2007 For Yes For Approve Discharge of Management Board Member Philip-Alexander von Schmeling-Diringshofen for Fiscal 2007 For Yes For 3 Approve Discharge of Supervisory Board for Fiscal 2007 For Yes Against 4 Elect Hans Jetter to the Supervisory Board For Yes For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2008 For Yes For 6 Appropve EUR 450 Million Increase in Share Capital For Yes For 7 Approve Creation of EUR 3.5 Million Pool of Capital without Preemptive Rights For Yes For Company Name: MOTECH INDUSTRIES CO LTD Ticker: 6244.TWO CUSIP: Y61397108 Meeting Date: 6/16/2009 Meeting Type: Annual Record Date: 4/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve 2008 Business Operations Report and Financial Statements For Yes For 2 Approve 2008 Allocation of Income and Dividends For Yes For 3 Amend Articles of Association For Yes For 4 Approve Capitalization of 2008 Dividends and Employee Profit Sharing For Yes For 5 Approve Amendment on the Procedures for Loans to Other Parties For Yes For 6 Approve Amendment on the Procedures for Endorsement and Guarantee For Yes For 7 Transact Other Business (Non-Voting) No Company Name: ULVAC INC. Ticker: CUSIP: J94048105 Meeting Date: 9/29/2008 Meeting Type: Annual Record Date: 6/30/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Allocation of Income, With a Final Dividend of JY 21 For Yes For 2 Amend Articles To Amend Business Lines For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes Against 4 Appoint Internal Statutory Auditor For Yes For 5 Approve Payment of Annual Bonuses to Directors For Yes For Company Name: ADA-ES, Inc. Ticker: ADES CUSIP: Meeting Date: 12/5/2008 Meeting Type: Special Record Date: 11/4/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Issuance of Shares for a Private Placement For Yes For 2 Approve Stock Issuance Plan For Yes For 3 Other Business For Yes Against Company Name: ADA-ES, Inc. Ticker: ADES CUSIP: Meeting Date: 6/17/2009 Meeting Type: Annual Record Date: 4/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert N. Caruso For Yes For Elect Director Michael D. Durham For Yes For Elect Director John W. Eaves For Yes For Elect Director Derek C. Johnson For Yes For Elect Director Ronald B. Johnson For Yes For Elect Director W. Phillip Marcum For Yes For Elect Director Mark H. McKinnies For Yes For Elect Director Jeffrey C. Smith For Yes For Elect Director Richard J. Swanson For Yes For 2 Ratify Auditors For Yes For Company Name: Aixtron AG - Meeting for Holders of ADRs Ticker: AIXG CUSIP: Meeting Date: 5/20/2009 Meeting Type: Annual Record Date: 4/15/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Allocation of Income and Dividends of Eur 0.09 per Share For Yes For 2 Approve Discharge of Management Board for Fiscal 2008 For Yes For 3 Approve Discharge of Supervisory Board for Fiscal 2008 For Yes For 4 Ratify Deloitte & Touche Gmbh as Auditors for Fiscal 2009 For Yes For 5 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares For Yes For 6 Change Location of Registered Office Headquarters to Herzogenrath For Yes For Company Name: Ascent Solar Technologies Inc Ticker: ASTI CUSIP: Meeting Date: 7/1/2008 Meeting Type: Annual Record Date: 5/2/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Amit Kumar For Yes For Elect Director Joel Porter For Yes For Elect Director Einar Glomnes For Yes For Elect Director Mohan Misra For Yes For 2 Approve Restricted Stock Plan For Yes For 3 Amend Stock Option Plan For Yes Against Company Name: Ascent Solar Technologies Inc Ticker: ASTI CUSIP: Meeting Date: 6/30/2009 Meeting Type: Annual Record Date: 5/11/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Amit Kumar For Yes For Elect Director Ron Eller For Yes For Elect Director Richard Swanson For Yes For Elect Director Richard Erskine For Yes For 2 Amend Stock Option Plan For Yes Against Company Name: Amtech Systems, Inc. Ticker: ASYS CUSIP: Meeting Date: 3/12/2009 Meeting Type: Annual Record Date: 1/21/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Jong S. Whang For Yes Withhold Elect Director Michael Garnreiter For Yes Withhold Elect Director Alfred W. Giese For Yes Withhold Elect Director Brian L. Hoekstra For Yes Withhold Elect Director Robert F. King For Yes Withhold Company Name: Cree, Inc. Ticker: CREE CUSIP: Meeting Date: 10/30/2008 Meeting Type: Annual Record Date: 9/2/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Charles M. Swoboda For Yes Withhold Elect Director John W. Palmour, Ph.D. For Yes Withhold Elect Director Dolph W. Von Arx For Yes Withhold Elect Director Clyde R. Hosein For Yes Withhold Elect Director Franco Plastina For Yes Withhold Elect Director Harvey A. Wagner For Yes Withhold Elect Director Thomas H. Werner For Yes Withhold 2 Amend Omnibus Stock Plan For Yes For 3 Amend Qualified Employee Stock Purchase Plan For Yes For 4 Ratify Auditors For Yes For Company Name: Canadian Solar Inc. Ticker: CSIQ CUSIP: Meeting Date: 6/29/2009 Meeting Type: Annual/Special Record Date: 6/5/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Shawn (Xiaohua) Qu, Arthur Chien, Robert McDermott, Lars-Eric Johansson and Michael G. Potter as Directors For Yes For 2 Approve Deloitte Touche Tohmatsu CPA, Ltd. as Auditors and Authorize Board to Fix Their Remuneration For Yes For 3 Approve Reorganization of Subsidiaries For Yes For Company Name: Clipper Windpower plc Ticker: CWP.L CUSIP: G2326A103 Meeting Date: 6/17/2009 Meeting Type: Annual Record Date: # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Financial Statements and Statutory Reports For Yes Against 2 Reappoint Deloitte LLP as Auditors and Authorise Board to Fix Their Remuneration For Yes For 3 Re-elect Sidney Tassin as Director For Yes Against 4 Re-elect Anthony Durrant as Director For Yes Against 5 Re-elect James Dehlsen as Director For Yes For 6 Elect Kenneth Brown as Director For Yes Against 7 Approve Increase in Authorised Ordinary Share Capital from GBP 16,550,000 to GBP 22,050,000 For Yes For 8 Subject to the Passing of Resolution 7, Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 8,670,352 For Yes For 9 Subject to the Passing of Resolution 8, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 650,276 For Yes For 10 Authorise 13,005,528 Ordinary Shares for Market Purchase For Yes For Company Name: Echelon Corporation Ticker: ELON CUSIP: 27874N105 Meeting Date: 5/14/2009 Meeting Type: Annual Record Date: 3/23/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert J. Finocchio, Jr. For Yes Withhold Elect Director Armas Clifford Markkula, Jr. For Yes Withhold Elect Director Robert R. Maxfield For Yes Withhold 2 Approve Executive Incentive Bonus Plan For Yes Against 3 Ratify Auditors For Yes For Company Name: EMCORE Corp. Ticker: EMKR CUSIP: Meeting Date: 4/30/2009 Meeting Type: Annual Record Date: 3/6/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director John Gillen For Yes For 2 Ratify Auditors For Yes For 3 Amend Qualified Employee Stock Purchase Plan For Yes For 4 Amend Stock Option Plan For Yes For Company Name: Energy Conversion Devices, Inc. Ticker: ENER CUSIP: Meeting Date: 11/18/2008 Meeting Type: Annual Record Date: 10/1/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Joseph A. Avila For Yes For Elect Director Alan E. Barton For Yes For Elect Director Christopher P. Belden For Yes For Elect Director Robert I. Frey For Yes For Elect Director William J. Ketelhut For Yes For Elect Director Mark D. Morelli For Yes For Elect Director Stephen Rabinowitz For Yes For Elect Director George A Schreiber, Jr. For Yes For 2 Ratify Auditors For Yes For Company Name: ENERGY RECOVERY INC Ticker: ERII CUSIP: 29270J100 Meeting Date: 6/12/2009 Meeting Type: Annual Record Date: 4/15/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Paul M. Cook For Yes For Elect Director Fred Olav Johannessen For Yes For Elect Director Marie Elisabeth Pate-Cornell For Yes For 2 Ratify Auditors For Yes For Company Name: FuelCell Energy, Inc. Ticker: FCEL CUSIP: 35952H106 Meeting Date: 3/26/2009 Meeting Type: Annual Record Date: 2/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director R. Daniel Brdar For Yes For Elect Director Christof von Branconi For Yes For Elect Director Richard A. Bromley For Yes For Elect Director James Herbert England For Yes For Elect Director Glenn H. Epstein For Yes Withhold Elect Director James D. Gerson For Yes For Elect Director Thomas L. Kempner For Yes For Elect Director William A. Lawson For Yes Withhold Elect Director George K. Petty For Yes Withhold Elect Director John A. Rolls For Yes For Elect Director Togo Dennis West, Jr. For Yes For 2 Ratify Auditors For Yes For Company Name: Gamesa Corporacion Technologica S.A Ticker: GAM.MC CUSIP: E54667113 Meeting Date: 5/28/2009 Meeting Type: Annual Record Date: # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Individual and Consolidated Financial Statements and Statutory Reports for the Year Ended Dec. 31, 2008 For Yes For 2 Approve Allocation of Income for the Year Ended Dec. 31, 2008 For Yes For 3 Approve Management Report of Individual and Consolidated Companies for the Year Ended Dec. 31, 2008 For Yes For 4 Approve Discharge of Directors For Yes For 5 Elect Iberdrola S.A. as a Director For Yes For 6 Elect Carlos Fernandez-Lerga Garralda as a Director For Yes For 7 Appoint External Auditors for Fiscal Year 2009 For Yes For 8 Authorize Repurchase of Shares Up to 5 Percent of Capital; Void Previous Authorization Granted by the AGM on May 30, 2008 For Yes For 9 Approve Stock for Salary Bonus Plan for Executives under the Long Term Incentive Program to Achieve the Objectives of the Strategic Plan 2009-2011 For Yes For 10 Authorize Board to Ratify and Execute Approved Resolutions For Yes For Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/30/2009 Meeting Type: Annual Record Date: 2/26/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director James B. Flaws For Yes For Elect Director James R. Houghton For Yes For Elect Director James J. O'Connor For Yes Withhold Elect Director Deborah D. Rieman For Yes For Elect Director Peter F. Volanakis For Yes For Elect Director Mark S. Wrighton For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Require a Majority Vote for the Election of Directors Against Yes Against 4 Declassify the Board of Directors Against Yes For Management Proposal Elect Director James B. Flaws For Yes For Elect Director James R. Houghton For Yes For Elect Director James J. O'Connor For Yes Withhold Elect Director Deborah D. Rieman For Yes For Elect Director Peter F. Volanakis For Yes For Elect Director Mark S. Wrighton For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Require a Majority Vote for the Election of Directors Against Yes Against 4 Declassify the Board of Directors Against Yes For Company Name: Honeywell International, Inc. Ticker: HON CUSIP: Meeting Date: 4/27/2009 Meeting Type: Annual Record Date: 2/27/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Gordon M. Bethune For Yes Against Elect Director Jaime Chico Pardo For Yes For Elect Director David M. Cote For Yes For Elect Director D. Scott Davis For Yes For Elect Director Linnet F. Deily For Yes For Elect Director Clive R. Hollick For Yes Against Elect Director George Paz For Yes For Elect Director Bradley T. Sheares For Yes Against Elect Director John R. Stafford For Yes Against Elect Director Michael W. Wright For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Provide for Cumulative Voting Against Yes For 4 Adopt Principles for Health Care Reform Against Yes Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against 6 Adopt Anti Gross-up Policy Against Yes For 7 Amend Bylaws Call Special Meetings Against Yes For Company Name: U.S. Geothermal Inc. Ticker: HTM CUSIP: 90338S102 Meeting Date: 8/21/2008 Meeting Type: Annual/Special Record Date: 7/18/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Douglas J. Glaspey For Yes Withhold Elect Director Daniel J. Kunz For Yes Withhold Elect Director Paul A. Larkin For Yes Withhold Elect Director Leland L. Mink For Yes Withhold Elect Director John H. Walker For Yes Withhold 2 Ratify Williams & Webster as Auditors For Yes For 3 Increase Authorized Common Stock to 250,000,000 For Yes Against Company Name: Itron, Inc. Ticker: ITRI CUSIP: Meeting Date: 5/5/2009 Meeting Type: Annual Record Date: 2/27/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Michael B. Bracy For Yes For 2 Elect Director Kirby A. Dyess For Yes For 3 Elect Director Graham M. Wilson For Yes For 4 Ratify Auditors For Yes For Company Name: Johnson Controls, Inc. Ticker: JCI CUSIP: Meeting Date: 1/21/2009 Meeting Type: Annual Record Date: 11/20/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Dennis W. Archer For Yes Withhold Elect Director Richard Goodman For Yes For Elect Director Southwood J. Morcott For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Adopt Policy to Obtain Shareholder Approval of Survivor Benefits Against Yes Against Company Name: Kyocera Corp. - Meeting for Holders of ADRs Ticker: KYO CUSIP: Meeting Date: 6/25/2009 Meeting Type: Annual Record Date: 3/31/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Allocation of Income, with a Final Dividend of Japanese Yen 60 For Yes For 2 Amend Articles to Reflect Digitalization of Share Certificates For Yes For Elect Director Makoto Kawamura For Yes For Elect Director Yuzo Yamamura For Yes For Elect Director Tetsuo Kuba For Yes For Elect Director Tatsumi Maeda For Yes For Elect Director Hisao Hisaki For Yes For Elect Director Rodney N. Lanthome For Yes For Elect Director John S. Gilbertson For Yes For Elect Director Yasuyuki Ymamoto For Yes For Elect Director Yoshihiro Kano For Yes For Elect Director Gorou Yamaguchi For Yes For Elect Director Shoichi Aoki For Yes For Elect Director Katsumi Komaguchi For Yes For Appoint Statutory Auditor Yoshihiko Nishikawa For Yes For Appoint Statutory Auditor Yoshinari Hara For Yes For 5 Approve Annual Bonus Payment to Directors For Yes For 6 Approve Adjustment to Aggregate Compensation Ceilings for Directors and Statutory Auditors For Yes For 7 Approve Retirement Bonuses and Special Payments in Connection with Abolition of Retirement Bonus System For Yes For Company Name: METABOLIX INC Ticker: MBLX CUSIP: Meeting Date: 5/28/2009 Meeting Type: Annual Record Date: 3/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Richard P. Eno For Yes For Elect Director Edward M. Giles For Yes For Elect Director Anthony J. Sinskey For Yes Withhold Company Name: Metalico Inc Ticker: MEA CUSIP: Meeting Date: 6/23/2009 Meeting Type: Annual Record Date: 5/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Carlos E. Agüero For Yes For 2 Elect Director Michael J. Drury For Yes For 3 Elect Director Earl B. Cornette For Yes Against 4 Elect Director Bret R. Maxwell For Yes Against 5 Elect Director Walter H. Barandiaran For Yes Against 6 Elect Director Paul A. Garrett For Yes For 7 Ratify Auditors For Yes For 8 Approve Conversion of Securities For Yes For 9 Other Business For Yes Against Company Name: 3M CO Ticker: MMM CUSIP: 88579Y101 Meeting Date: 5/12/2009 Meeting Type: Annual Record Date: 3/13/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Linda G. Alvarado For Yes For Elect Director George W. Buckley For Yes For Elect Director Vance D. Coffman For Yes For Elect Director Michael L. Eskew For Yes For Elect Director W. James Farrell For Yes For Elect Director Herbert L. Henkel For Yes For Elect Director Edward M. Liddy For Yes For Elect Director Robert S. Morrison For Yes For Elect Director Aulana L. Peters For Yes For Elect Director Robert J. Ulrich For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Amend Bylaws Call Special Meetings Against Yes For 4 Stock Retention/Holding Period Against Yes For Company Name: Orion Energy Systems, Inc. Ticker: OESX CUSIP: Meeting Date: 9/10/2008 Meeting Type: Annual Record Date: 7/25/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Thomas A. Quadracci For Yes For Elect Director Michael J. Potts For Yes For Elect Director Russell M. Flaum For Yes For Company Name: Power Integrations, Inc. Ticker: POWI CUSIP: Meeting Date: 6/18/2009 Meeting Type: Annual Record Date: 4/22/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Balu Balakrishnan For Yes For Elect Director Alan D. Bickell For Yes For Elect Director Nicholas E. Brathwaite For Yes For Elect Director James Fiebiger For Yes For Elect Director Balakrishnan S. Iyer For Yes For Elect Director E. Floyd Kvamme For Yes For Elect Director Steven J. Sharp For Yes Withhold Elect Director William George For Yes For 2 Ratify Auditors For Yes For Company Name: Renewable Energy Corporation ASA Ticker: REC.OL CUSIP: R7199U100 Meeting Date: 5/19/2009 Meeting Type: Annual Record Date: # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Open Meeting; Registration of Attending Shareholders and Proxies No 2 Elect Thomas Aanmoen as Chairman of Meeting; Designate Reidar Lund as Inspector of Minutes of Meeting For Yes For 3 Approve Notice of Meeting and Agenda For Yes For 4 Approve Remuneration of Directors in the Amount of NOK 350,000 for Chair, 220,000 for Vice-chair, and 200,000 for Other Directors; Approve Additional Compensation for Committee Work; Approve Remuneration of Members of Nominating Committee For Yes For 5 Approve Remuneration of Auditors for 2008 in the Amount of NOK 2.24 Million For Yes For 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends For Yes For Approve Remuneration Policy And Other Terms of Employment For Executive Management (Concerning non-Equity Compensation) For Yes For Approve Remuneration Policy And Other Terms of Employment For Executive Management (Concerning Equity-Based Compensation) For Yes For 8 Declassify the Board of Directors For Yes For 9 Approve Creation of NOK 49 Million Pool of Capital without Preemptive Rights for General Purposes; Approve Creation of NOK 100 Million Pool of Capital for Use in Employee Share Purchase Program For Yes Against 10 Authorize Repurchase of Shares and Reissuance of Repurchased Shares For Yes For 11 Authorize Issuance of Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of NOK 49 Million For Yes For 12 Elect Dag Opedal, Grace Skaugen, Hilde Myrberg, and Odd Hansen as New Directors For Yes Against 13 Elect Torkild Nordberg (Committee Chair), and Christian Berg as Members of Nominating Committee For Yes For Company Name: Renewable Energy Corporation ASA Ticker: REC.OL CUSIP: R7199U100 Meeting Date: 6/5/2009 Meeting Type: Special Record Date: # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Open Meeting; Registration of Attending Shareholders and Proxies No 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting For Yes For 3 Approve Notice of Meeting and Agenda For Yes For 4 Approve Creation of up to NOK 400 Million Pool of Capital with Preemptive Rights; Amend Articles Accordingly For Yes For 5 Approve Issuance of Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of NOK 6 Billion; Approve Creation of NOK 60 Million Pool of Capital to Guarantee Conversion Rights; Amend Articles Accordingly For Yes Against 6 Approve Creation of NOK 60 Million Pool of Capital without Preemptive Rights; Amend Articles Accordingly For Yes Against Company Name: Sharp Corp. Ticker: SHARP CUSIP: J71434112 Meeting Date: 6/23/2009 Meeting Type: Annual Record Date: 3/31/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Allocation of Income, With a Final Dividend of JPY 7 For Yes For 2 Amend Articles To Reflect Digitalization of Share Certificates - Indemnify Directors - Amend Business Lines For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For 4 Approve Takeover Defense Plan (Poison Pill) For Yes Against Company Name: Solarfun Power Holdings Co., Ltd. Ticker: SOLF CUSIP: 83415U108 Meeting Date: 10/29/2008 Meeting Type: Annual Record Date: 9/25/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Directors (Bundled) For Yes Against 2 Amend 2007 Equity Incentive Plan For Yes Against 3 Ratify Ernst and Young as Auditors For Yes For Company Name: Spire Corp. Ticker: SPIR CUSIP: Meeting Date: 5/21/2009 Meeting Type: Special Record Date: 3/27/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Udo Henseler For Yes For Elect Director David R. Lipinski For Yes For Elect Director Mark C. Little For Yes Withhold Elect Director Roger G. Little For Yes Withhold Elect Director Michael J. Magliochetti For Yes For Elect Director Guy L. Mayer For Yes For Elect Director Roger W. Redmond For Yes For Company Name: SunPower Corp. Ticker: SPWRA CUSIP: Meeting Date: 5/8/2009 Meeting Type: Annual Record Date: 3/10/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Uwe-Ernst Bufe For Yes For Elect Director Pat Wood III For Yes Withhold 2 Ratify Auditors For Yes For Company Name: Trina Solar Ltd. Ticker: TSL CUSIP: 89628E104 Meeting Date: 8/29/2008 Meeting Type: Annual Record Date: 7/22/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Reelect Junfeng Li as a Director For Yes For 2 Reelect Liping Qiu as a Director For Yes For 3 Elect Sean Hsiyuan Tzou as a Director For Yes For 4 Increase Number of Shares Reserved Under the Company's Share Incentive Plan from 102,718,350 Ordinary Shares to 202,718,350 Ordinary Shares For Yes For 5 Appoint Deloitte Touche Tohmatsu as Auditors for Fiscal Year 2008 For Yes For Company Name: Valence Technology, Inc. Ticker: VLNC CUSIP: Meeting Date: 8/22/2008 Meeting Type: Annual Record Date: 7/7/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Carl E. Berg For Yes Withhold Elect Director Robert L. Kanode For Yes Withhold Elect Director Vassilis G. Keramidas For Yes For Elect Director Donn V. Tognazzini For Yes For Elect Director Bert C. Roberts For Yes For 2 Ratify Auditors For Yes For Company Name: Vestas Wind System AS Ticker: VWSYF.PK CUSIP: K9773J128 Meeting Date: 3/26/2009 Meeting Type: Annual Record Date: # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Receive Report of Board No 2 Receive and Approve Financial Statements and Statutory Reports For Yes For 3 Approve Allocation of Income and Omission of Dividends For Yes For 4a Reelect Bent Carlsen as Director For Yes For 4b Reelect Torsten Rasmussen as Director For Yes For 4c Reelect Freddy Frandsen as Director For Yes For 4d Reelect Joergen Rasmussen as Director For Yes For 4e Reelect Joern Ankaer Thomsen as Director For Yes For 4f Reelect Kurt Anker Nielsen as Director For Yes For 4g Elect Haakan Eriksson as New Director For Yes For 4h Elect Ola Rollen as New Director For Yes For 5a Ratify PricewaterhouseCoopers as Auditor For Yes For 5b Ratify KPMG as Auditor For Yes For Approve Guidelines for Incentive-Based Compensation for Executive Management For Yes For Authorize Repurchase of Up to 10 Percent of Issued Share Capital For Yes For 7 Other Business (Non-Voting) No Company Name: WaterFurnace Renewable Energy Inc. Ticker: WFI CUSIP: 9415EQ108 Meeting Date: 5/6/2009 Meeting Type: Annual/Special Record Date: 4/1/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Bruce Ritchey, James R. Shields, Timothy E. Shields, Thomas C. Dawson, J. David Day, Charles R. Diltz and Geoffrey W.J. Pottow as Directors For Yes For 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration For Yes For 3 Adopt By-Law No. 4 For Yes For 4 Approve Funding of Deferred Compensation Plan with Company Stock For Yes For Company Name: MEMC Electronic Materials, Inc. Ticker: WFR CUSIP: Meeting Date: 4/21/2009 Meeting Type: Annual Record Date: 2/26/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert J. Boehlke For Yes For Elect Director C. Douglas Marsh For Yes For Elect Director Michael McNamara For Yes For 2 Ratify Auditors For Yes For Company Name: YINGLI GREEN ENERGY HLDG CO LTD Ticker: YGE CUSIP: 98584B103 Meeting Date: 8/4/2008 Meeting Type: Annual Record Date: 7/1/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO CONSIDER AND ADOPT THE COMPANY S ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007. For Yes For 2 TO ADOPT THE COMPANY S AUDITED CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007. For Yes For 3 TO RE-ELECT MR. GEORGE JIAN CHUANG AS A DIRECTOR OF THE COMPANY. For Yes For 4 TO ELECT MR. MING HUANG AS A DIRECTOR OF THE COMPANY. For Yes For 5 TO ELECT MR. JUNMIN LIU AS A DIRECTOR OF THE COMPANY. For Yes For 6 Ratify Auditors For Yes For Firsthand Technology Value Fund Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 9/24/2008 Meeting Type: Annual Record Date: 7/28/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Philippe G. H. Capron For Yes Withhold Elect Director Robert J. Corti For Yes Withhold Elect Director Frederic R. Crepin For Yes Withhold Elect Director Bruce L. Hack For Yes Withhold Elect Director Brian G. Kelly For Yes Withhold Elect Director Robert A. Kotick For Yes Withhold Elect Director Jean-Bernard Levy For Yes Withhold Elect Director Robert J. Morgado For Yes Withhold Elect Director Douglas P. Morris For Yes Withhold Elect Director Rene P. Penisson For Yes Withhold Elect Director Richard Sarnoff For Yes Withhold 2 Approve Omnibus Stock Plan For Yes For Shareholder Proposal 3 Adopt Policy and Report on Board Diversity Against Yes Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes For Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 6/5/2009 Meeting Type: Annual Record Date: 4/7/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Philippe G. H. Capron For Yes Withhold Elect Director Robert J. Corti For Yes For Elect Director Frederic R. Crepin For Yes Withhold Elect Director Brian G. Kelly For Yes Withhold Elect Director Robert A. Kotick For Yes Withhold Elect Director Jean-bernard Levy For Yes Withhold Elect Director Robert J. Morgado For Yes For Elect Director Douglas P. Morris For Yes Withhold Elect Director Stephane Roussel For Yes Withhold Elect Director Richard Sarnoff For Yes For Elect Director Regis Turrini For Yes Withhold 2 Amend Omnibus Stock Plan For Yes For Company Name: AUTHENTEC INC Ticker: AUTH CUSIP: Meeting Date: 5/7/2009 Meeting Type: Annual Record Date: 4/6/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director F. Scott Moody For Yes For Elect Director F. Scott Moody For Yes For Elect Director Matthew P. Crugnale For Yes For Elect Director Matthew P. Crugnale For Yes For Elect Director Chris Fedde For Yes For Elect Director Chris Fedde For Yes For Elect Director Robert E. Grady For Yes For Elect Director Robert E. Grady For Yes For Elect Director Gustav H. Koven III For Yes For Elect Director Gustav H. Koven III For Yes For Elect Director William Washecka For Yes For Elect Director William Washecka For Yes For Company Name: Broadcom Corp. Ticker: BRCM CUSIP: Meeting Date: 5/14/2009 Meeting Type: Annual Record Date: 3/16/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director George L. Farinsky For Yes For Elect Director Nancy H. Handel For Yes For Elect Director Eddy W. Hartenstein For Yes For Elect Director John Major For Yes For Elect Director Scott A. McGregor For Yes For Elect Director William T. Morrow For Yes For Elect Director Robert E. Switz For Yes For 2 Ratify Auditors For Yes For Company Name: Clearwire Corp Ticker: CLWR CUSIP: 18538Q105 Meeting Date: 6/17/2009 Meeting Type: Annual Record Date: 4/20/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Craig O. Mccaw For Yes Withhold Elect Director Jose A. Collazo For Yes For Elect Director Keith O. Cowan For Yes Withhold Elect Director Peter L.S. Currie For Yes For Elect Director Steven L. Elfman For Yes For Elect Director Dennis S. Hersch For Yes For Elect Director Daniel R. Hesse For Yes Withhold Elect Director Frank Ianna For Yes For Elect Director Sean Maloney For Yes Withhold Elect Director Brian P. McAndrews For Yes For Elect Director Theodore H. Schell For Yes For Elect Director John W. Stanton For Yes For 2 Ratify Auditors For Yes For Company Name: Clearwire Corporation Ticker: CLWR CUSIP: Meeting Date: 11/20/2008 Meeting Type: Special Record Date: 10/15/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Issue Shares in Connection with Acquisition For Yes For 2 Amend Certificate of Incorporation For Yes For 3 Approve Omnibus Stock Plan For Yes Against 4 Adjourn Meeting For Yes For 5 BR Note: Unless check Yes Box, to Extent that You have not Voted on Matter in Person or By Proxy, Proxies are Authorized to Vote in Their Discretion Any Matter Properly Before the SP Mtg and Adj. or Postponement of SP Mtg. Mark For Yes or Against No Yes Against Company Name: Cisco Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 11/13/2008 Meeting Type: Annual Record Date: 9/15/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Carol A. Bartz For Yes For 2 Elect Director M. Michele Burns For Yes For 3 Elect Director Michael D. Capellas For Yes For 4 Elect Director Larry R. Carter For Yes For 5 Elect Director John T. Chambers For Yes For 6 Elect Director Brian L. Halla For Yes For 7 Elect Director John L. Hennessy For Yes For 8 Elect Director Richard M. Kovacevich For Yes For 9 Elect Director Roderick C. McGeary For Yes For 10 Elect Director Michael K. Powell For Yes For 11 Elect Director Steven M. West For Yes For 12 Elect Director Jerry Yang For Yes Against 13 Ratify Auditors For Yes For Shareholder Proposal 14 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against 15 Report on Internet Fragmentation Against Yes Against Company Name: Echelon Corporation Ticker: ELON CUSIP: 27874N105 Meeting Date: 5/14/2009 Meeting Type: Annual Record Date: 3/23/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert J. Finocchio, Jr. For Yes Withhold Elect Director Armas Clifford Markkula, Jr. For Yes Withhold Elect Director Robert R. Maxfield For Yes Withhold 2 Approve Executive Incentive Bonus Plan For Yes Against 3 Ratify Auditors For Yes For Company Name: Formfactor, Inc. Ticker: FORM CUSIP: Meeting Date: 10/8/2008 Meeting Type: Special Record Date: 9/9/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Stock Option Exchange Program For Yes Against Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/30/2009 Meeting Type: Annual Record Date: 2/26/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director James B. Flaws For Yes For Elect Director James R. Houghton For Yes For Elect Director James J. O'Connor For Yes Withhold Elect Director Deborah D. Rieman For Yes For Elect Director Peter F. Volanakis For Yes For Elect Director Mark S. Wrighton For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Require a Majority Vote for the Election of Directors Against Yes Against 4 Declassify the Board of Directors Against Yes For Company Name: Intel Corp. Ticker: INTC CUSIP: Meeting Date: 5/20/2009 Meeting Type: Annual Record Date: 3/23/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Charlene Barshefsky For Yes For 2 Elect Director Susan L. Decker For Yes For 3 Elect Director John J. Donahoe For Yes For 4 Elect Director Reed E. Hundt For Yes For 5 Elect Director Paul S. Otellini For Yes For 6 Elect Director James D. Plummer For Yes For 7 Elect Director David S. Pottruck For Yes For 8 Elect Director Jane E. Shaw For Yes For 9 Elect Director John L. Thornton For Yes For 10 Elect Director Frank D. Yeary For Yes For 11 Elect Director David B. Yoffie For Yes For 12 Ratify Auditors For Yes For 13 Amend Omnibus Stock Plan For Yes For 14 Approve Stock Option Exchange Program For Yes For 15 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For Shareholder Proposal 16 Provide for Cumulative Voting Against Yes For 17 Adopt Policy on Human Rights to Water Against Yes Against Company Name: Intevac, Inc. Ticker: IVAC CUSIP: Meeting Date: 5/14/2009 Meeting Type: Annual Record Date: 3/25/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Norman H. Pond For Yes For Elect Director Kevin Fairbairn For Yes For Elect Director David S. Dury For Yes For Elect Director Stanley J. Hill For Yes For Elect Director Robert Lemos For Yes For Elect Director Ping Yang For Yes For 2 Amend Qualified Employee Stock Purchase Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Newport Corp. Ticker: NEWP CUSIP: Meeting Date: 5/19/2009 Meeting Type: Annual Record Date: 3/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Michael T. O'Neill For Yes For Elect Director Markos I. Tambakeras For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Declassify the Board of Directors Against Yes For Company Name: Netflix. Inc Ticker: NFLX CUSIP: 64110L106 Meeting Date: 5/28/2009 Meeting Type: Annual Record Date: 3/31/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Richard N. Barton For Yes For Elect Director Charles H. Giancarlo For Yes For 2 Ratify Auditors For Yes For Company Name: Nice-Systems Ltd. - Meeting for Holders of ADRs Ticker: NICE CUSIP: Meeting Date: 7/29/2008 Meeting Type: Annual Record Date: 6/24/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Ron Gutler as Director For Yes For 2 Elect Joseph Atzmon as Director For Yes For 3 Elect Rimon Ben-Shaoul as Director For Yes For 4 Elect Yoseph Dauber as Director For Yes For 5 Elect John Hughes as Director For Yes For 6 Elect David Kostman as Director For Yes For 7 Approve Remuneration of Directors, Excluding External Directors For Yes For 8 Approve Remuneration of Directors, Including External Directors For Yes For 9 Approve Special Annual Fee to the Chairman of the Board For Yes For 10 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration For Yes For Company Name: Nvidia Corporation Ticker: NVDA CUSIP: 67066G104 Meeting Date: 5/20/2009 Meeting Type: Annual Record Date: 3/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Tench Coxe For Yes Withhold Elect Director Mark L. Perry For Yes Withhold Elect Director Mark A. Stevens For Yes Withhold 2 Ratify Auditors For Yes For Company Name: Omniture, Inc. Ticker: OMTR CUSIP: 68212S109 Meeting Date: 5/13/2009 Meeting Type: Annual Record Date: 3/16/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Dana L. Evan For Yes For Elect Director Joshua G. James For Yes For Elect Director Rory T. O'Driscoll For Yes For 2 Ratify Auditors For Yes For Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 10/8/2008 Meeting Type: Annual Record Date: 9/8/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert W. Alspaugh For Yes For Elect Director Douglas G. Bergeron For Yes For Elect Director Dr. Leslie G. Denend For Yes For Elect Director Alex W. Hart For Yes For Elect Director Robert B. Henske For Yes For Elect Director Eitan Raff For Yes For Elect Director Charles R. Rinehart For Yes For Elect Director Collin E. Roche For Yes For Elect Director Jeffrey E. Stiefler For Yes For 2 Increase Authorized Common Stock For Yes For 3 Amend Omnibus Stock Plan For Yes For 4 Ratify Auditors For Yes For Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/23/2009 Meeting Type: Annual Record Date: 4/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert W. Alspaugh For Yes For Elect Director Douglas G. Bergeron For Yes For Elect Director Leslie G. Denend, Ph.D. For Yes For Elect Director Alex W. Hart For Yes For Elect Director Robert B. Henske For Yes For Elect Director Richard A. McGinn For Yes For Elect Director Eitan Raff For Yes For Elect Director Charles R. Rinehart For Yes For Elect Director Collin E. Roche For Yes For Elect Director Jeffrey E. Stiefler For Yes For 2 Approve Repricing of Options For Yes For 3 Ratify Auditors For Yes For Company Name: QUALCOMM Inc. Ticker: QCOM CUSIP: Meeting Date: 3/3/2009 Meeting Type: Special Record Date: 1/2/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Barbara T. Alexander For Yes For Elect Director Stephen M. Bennett For Yes For Elect Director Donald G. Cruickshank For Yes For Elect Director Raymond V. Dittamore For Yes For Elect Director Thomas W. Horton For Yes For Elect Director Irwin Mark Jacobs For Yes For Elect Director Paul E. Jacobs For Yes For Elect Director Robert E. Kahn For Yes For Elect Director Sherry Lansing For Yes For Elect Director Duane A. Nelles For Yes For Elect Director Marc I. Stern For Yes For Elect Director Brent Scowcroft For Yes For 2 Ratify Auditors For Yes For Company Name: SiRF Technology Holdings, Inc Ticker: SIRF CUSIP: 82967H101 Meeting Date: 8/19/2008 Meeting Type: Annual Record Date: 6/23/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Moiz Beguwala For Yes Withhold Elect Director James Smaha For Yes Withhold 2 Ratify Auditors For Yes For Company Name: SEMICONDUCTOR MANUFACTURING INTERNATIONAL CORP - Meeting for Holders of ADRs Ticker: SMI CUSIP: 81663N206 Meeting Date: 2/3/2009 Meeting Type: Special Record Date: 1/13/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Yes Against 2 Authorize Board to Issue Equity or Equity-Linked Securities without Preemptive Rights For Yes Against 3 Approve Strategic Cooperation Agreement and Related Cap For Yes For Company Name: SEMICONDUCTOR MANUFACTURING INTERNATIONAL CORP - Meeting for Holders of ADRs Ticker: SMI CUSIP: 81663N206 Meeting Date: 6/23/2009 Meeting Type: Annual Record Date: 5/18/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Receive and Consider the Audited Financial Statements and the reports of the Directors and Auditors of the Company for the year Ended 31 December 2008. For Yes For 2 Re-elect Jiang Shang Zhou as a Class II Director of the company. For Yes For 3 Re-elect Lip-bu Tan as a Class II Director of the Company. For Yes For 4 Chen Shanzhi as a Class II Director of the Company. For Yes For 5 Authorize the Board of Directors to Fix Their Remuneration. For Yes For 6 Re-elect Zhou Jie as a Class IIi Director of the Company. For Yes For 7 Authorize the Board of Directors to Fix His Remuneration. For Yes For 8 Re-elect Edward's Yang as a Class I Director of the Company. For Yes For 9 To Elect Gao Yonggang as a Class I Director of the Company. For Yes For 10 Authorize the Board of Directors to Fix Their Remuneration. For Yes For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Yes Against 12 Authorize Repurchase of up to 10 Percent of Issued Share Capital For Yes For 13 Authorize Reissuance of Repurchased Shares For Yes Against 14 Approve the New Proposed Caps Under the Strategic Cooperation Agreement For Yes For 15 Allow Electronic Distribution of Company Communications For Yes For 16 Approve Issuance of Shares Pursuant to the 2004 Stock Option Plan and the 2004 Employee Stock Purchase Plan For Yes For Company Name: Samsung Electronics Co. Ltd. - Meeting for Holders of GDRs Ticker: SMSN CUSIP: Meeting Date: 3/13/2009 Meeting Type: Annual Record Date: 12/31/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Appropriation of Income and Year-End Dividend of Krw 5,000 per Common Share For Yes For Elect Three Outside Directors (Bundled) For Yes For Elect Four Inside Directors (Bundled) For Yes For Elect Two Members of Audit Committee (Bundled) For Yes For 3 Approve Total Remuneration of Inside Directors and Outside Directors For Yes Against Company Name: Spreadtrum Communications, Inc. Ticker: SPRD CUSIP: Meeting Date: 10/14/2008 Meeting Type: Annual Record Date: 8/29/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Re-elect Hao Chen as a Director For Yes For 2 Re-elect Yungang (Ken) Lu as a Director For Yes For 3 Ratify Deloitte Touche Tohmatsu CPA Ltd. as Auditors For Yes For 4 Approve Repurchase of 1,784,848 of American Depositary Shares Through Morgan Stanley & Co. Incorporated For Yes For 5 Approve Repurchase of Ordinary Shares from Citi (Nominees) Limited For Yes For 6 Approve All Future Repurchases of the Company of its ADSs and Underlying Shares For Yes Against Company Name: Seagate Technology Ticker: STX CUSIP: G7945J104 Meeting Date: 10/30/2008 Meeting Type: Annual Record Date: 9/5/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECT WILLIAM D. WATKINS AS A DIRECTOR For Yes For 2 ELECT STEPHEN J. LUCZO AS A DIRECTOR For Yes For 3 ELECT FRANK J. BIONDI AS A DIRECTOR For Yes For 4 ELECT WILLIAM W. BRADLEY AS A DIRECTOR For Yes For 5 ELECT DONALD E. KIERNAN AS A DIRECTOR For Yes For 6 ELECT DAVID F. MARQUARDT AS A DIRECTOR For Yes For 7 ELECT LYDIA M. MARSHALL AS A DIRECTOR For Yes For 8 ELECT C.S. PARK AS A DIRECTOR For Yes For 9 ELECT GREGORIO REYES AS A DIRECTOR For Yes For 10 ELECT JOHN W. THOMPSON AS A DIRECTOR For Yes For 11 PROPOSAL TO APPROVE THE SEAGATE TECHNOLOGY EXECUTIVE OFFICER PERFORMANCE BONUS PLAN. For Yes For 12 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SEAGATE TECHNOLOGY FOR THE FISCAL YEAR ENDING JULY 3, 2009. For Yes For Company Name: Trina Solar Ltd. Ticker: TSL CUSIP: 89628E104 Meeting Date: 8/29/2008 Meeting Type: Annual Record Date: 7/22/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Reelect Junfeng Li as a Director For Yes For 2 Reelect Liping Qiu as a Director For Yes For 3 Elect Sean Hsiyuan Tzou as a Director For Yes For 4 Increase Number of Shares Reserved Under the Company's Share Incentive Plan from 102,718,350 Ordinary Shares to 202,718,350 Ordinary Shares For Yes For 5 Appoint Deloitte Touche Tohmatsu as Auditors for Fiscal Year 2008 For Yes For Company Name: Techwell, Inc. Ticker: TWLL CUSIP: 87874D101 Meeting Date: 6/16/2009 Meeting Type: Annual Record Date: 4/24/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Fumihiro Kozato For Yes For Elect Director Robert D. Cochran For Yes For Elect Director Richard H. Kimball For Yes For Elect Director C.J. Koomen For Yes For Elect Director Justine Lien For Yes For Elect Director Phillip J. Salsbury, Ph.D. For Yes For 2 Ratify Auditors For Yes For Company Name: ViaSat, Inc. Ticker: VSAT CUSIP: 92552V100 Meeting Date: 10/2/2008 Meeting Type: Annual Record Date: 8/11/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Mark D. Dankberg For Yes For Elect Director Michael B. Targoff For Yes Withhold Elect Director Harvey P. White For Yes For 2 Ratify Auditors For Yes For 3 Amend Omnibus Stock Plan For Yes For Firsthand Technology Leaders Fund Company Name: Apple Computer, Inc. Ticker: AAPL CUSIP: Meeting Date: 2/25/2009 Meeting Type: Annual Record Date: 12/29/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director William V. Campbell For Yes For Elect Director William V. Campbell For Yes For Elect Director Millard S. Drexler For Yes For Elect Director Millard S. Drexler For Yes For Elect Director Albert A. Gore, Jr. For Yes For Elect Director Albert A. Gore, Jr. For Yes For Elect Director Steven P. Jobs For Yes For Elect Director Steven P. Jobs For Yes For Elect Director Andrea Jung For Yes For Elect Director Andrea Jung For Yes For Elect Director A.D. Levinson For Yes For Elect Director A.D. Levinson For Yes For Elect Director Eric E. Schmidt For Yes For Elect Director Eric E. Schmidt For Yes For Elect Director Jerome B. York For Yes For Elect Director Jerome B. York For Yes For Shareholder Proposal 2 Report on Political Contributions Against Yes Against 2 Report on Political Contributions Against Yes Against 3 Adopt Principles for Health Care Reform Against Yes Against 3 Adopt Principles for Health Care Reform Against Yes Against 4 Prepare Sustainability Report Against Yes Against 4 Prepare Sustainability Report Against Yes Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Company Name: Adobe Systems Inc. Ticker: ADBE CUSIP: 00724F101 Meeting Date: 4/1/2009 Meeting Type: Annual Record Date: 2/9/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert K. Burgess For Yes For Elect Director Carol Mills For Yes For Elect Director Daniel Rosensweig For Yes For Elect Director Robert Sedgewick For Yes For Elect Director John E. Warnock For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Applied Materials, Inc. Ticker: AMAT CUSIP: Meeting Date: 3/10/2009 Meeting Type: Annual Record Date: 1/12/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Aart J. de Geus For Yes For Elect Director Aart J. de Geus For Yes For Elect Director Stephen R. Forrest For Yes For Elect Director Stephen R. Forrest For Yes For Elect Director Philip V. Gerdine For Yes For Elect Director Philip V. Gerdine For Yes For Elect Director Thomas J. Iannotti For Yes For Elect Director Thomas J. Iannotti For Yes For Elect Director Alexander A. Karsner For Yes For Elect Director Alexander A. Karsner For Yes For Elect Director Charles Y.S. Liu For Yes For Elect Director Charles Y.S. Liu For Yes For Elect Director Gerhard H. Parker For Yes For Elect Director Gerhard H. Parker For Yes For Elect Director Dennis D. Powell For Yes For Elect Director Dennis D. Powell For Yes For Elect Director Willem P. Roelandts For Yes For Elect Director Willem P. Roelandts For Yes For Elect Director James E. Rogers For Yes Withhold Elect Director James E. Rogers For Yes Withhold Elect Director Michael R. Splinter For Yes For Elect Director Michael R. Splinter For Yes For 2 Reduce Supermajority Vote Requirement For Yes For 2 Reduce Supermajority Vote Requirement For Yes For 3 Ratify Auditors For Yes For 3 Ratify Auditors For Yes For Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 9/24/2008 Meeting Type: Annual Record Date: 7/28/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Philippe G. H. Capron For Yes Withhold Elect Director Robert J. Corti For Yes Withhold Elect Director Frederic R. Crepin For Yes Withhold Elect Director Bruce L. Hack For Yes Withhold Elect Director Brian G. Kelly For Yes Withhold Elect Director Robert A. Kotick For Yes Withhold Elect Director Jean-Bernard Levy For Yes Withhold Elect Director Robert J. Morgado For Yes Withhold Elect Director Douglas P. Morris For Yes Withhold Elect Director Rene P. Penisson For Yes Withhold Elect Director Richard Sarnoff For Yes Withhold 2 Approve Omnibus Stock Plan For Yes For Shareholder Proposal 3 Adopt Policy and Report on Board Diversity Against Yes Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes For Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 6/5/2009 Meeting Type: Annual Record Date: 4/7/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Philippe G. H. Capron For Yes Withhold Elect Director Robert J. Corti For Yes For Elect Director Frederic R. Crepin For Yes Withhold Elect Director Brian G. Kelly For Yes Withhold Elect Director Robert A. Kotick For Yes Withhold Elect Director Jean-bernard Levy For Yes Withhold Elect Director Robert J. Morgado For Yes For Elect Director Douglas P. Morris For Yes Withhold Elect Director Stephane Roussel For Yes Withhold Elect Director Richard Sarnoff For Yes For Elect Director Regis Turrini For Yes Withhold 2 Amend Omnibus Stock Plan For Yes For Company Name: Broadcom Corp. Ticker: BRCM CUSIP: Meeting Date: 5/14/2009 Meeting Type: Annual Record Date: 3/16/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director George L. Farinsky For Yes For Elect Director Nancy H. Handel For Yes For Elect Director Eddy W. Hartenstein For Yes For Elect Director John Major For Yes For Elect Director Scott A. McGregor For Yes For Elect Director William T. Morrow For Yes For Elect Director Robert E. Switz For Yes For 2 Ratify Auditors For Yes For Company Name: China Mobile (Hong Kong) Limited - Meeting for Holders of ADRs Ticker: CHL CUSIP: 16941M109 Meeting Date: 5/19/2009 Meeting Type: Annual Record Date: 4/9/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Financial Statements and Statutory Reports For Yes For 2 Approve Final Dividend For Yes For 3a Reelect Wang Jianzhou as Director For Yes For 3b Reelect Zhang Chunjiang as Director For Yes Against 3c Reelect Sha Yuejia as Director For Yes For 3d Reelect Liu Aili as Director For Yes For 3e Reelect Xu Long as Director For Yes For 3f Reelect Moses Cheng Mo Chi as Director For Yes For 3g Reelect Nicholas Jonathan Read as Director For Yes For 4 Reappoint Kmpg as Auditors and Authorize Board to Fix Their Remuneration For Yes For 5 Authorize Repurchase of up to 10 Percent of Issued Share Capital For Yes For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Yes Against 7 Authorize Reissuance of Repurchased Shares For Yes Against Company Name: Cisco Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 11/13/2008 Meeting Type: Annual Record Date: 9/15/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Carol A. Bartz For Yes For 2 Elect Director M. Michele Burns For Yes For 3 Elect Director Michael D. Capellas For Yes For 4 Elect Director Larry R. Carter For Yes For 5 Elect Director John T. Chambers For Yes For 6 Elect Director Brian L. Halla For Yes For 7 Elect Director John L. Hennessy For Yes For 8 Elect Director Richard M. Kovacevich For Yes For 9 Elect Director Roderick C. McGeary For Yes For 10 Elect Director Michael K. Powell For Yes For 11 Elect Director Steven M. West For Yes For 12 Elect Director Jerry Yang For Yes Against 13 Ratify Auditors For Yes For Shareholder Proposal 14 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against 15 Report on Internet Fragmentation Against Yes Against Company Name: EMC Corp. Ticker: EMC CUSIP: Meeting Date: 5/6/2009 Meeting Type: Annual Record Date: 3/5/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 4 Elect Director Gail Deegan For Yes For 5 Elect Director John R. Egan For Yes For 6 Elect Director W. Paul Fitzgerald For Yes For 7 Elect Director Edmund F. Kelly For Yes For 8 Elect Director Windle B. Priem For Yes For 9 Elect Director Paul Sagan For Yes For 10 Elect Director David N. Strohm For Yes For 11 Elect Director Joseph M. Tucci For Yes For 12 Ratify Auditors For Yes For 13 Amend Qualified Employee Stock Purchase Plan For Yes For 14 Permit Right to Call Special Meeting For Yes For Shareholder Proposal 15 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Management Proposal 1 Elect Director Michael W. Brown For Yes For 2 Elect Director Randolph L. Cowen For Yes For 3 Elect Director Michael J. Cronin For Yes For Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/30/2009 Meeting Type: Annual Record Date: 2/26/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director James B. Flaws For Yes For Elect Director James R. Houghton For Yes For Elect Director James J. O'Connor For Yes Withhold Elect Director Deborah D. Rieman For Yes For Elect Director Peter F. Volanakis For Yes For Elect Director Mark S. Wrighton For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Require a Majority Vote for the Election of Directors Against Yes Against 4 Declassify the Board of Directors Against Yes For Company Name: Google Inc Ticker: GOOG CUSIP: 38259P508 Meeting Date: 5/7/2009 Meeting Type: Annual Record Date: 3/10/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Eric Schmidt For Yes Withhold Elect Director Sergey Brin For Yes Withhold Elect Director Larry Page For Yes Withhold Elect Director L. John Doerr For Yes Withhold Elect Director John L. Hennessy For Yes Withhold Elect Director Arthur D. Levinson For Yes Withhold Elect Director Ann Mather For Yes Withhold Elect Director Paul S. Otellini For Yes Withhold Elect Director K. Ram Shriram For Yes Withhold Elect Director Shirley M. Tilghman For Yes Withhold 2 Ratify Auditors For Yes For 3 Amend Omnibus Stock Plan For Yes Against Shareholder Proposal 4 Report on Political Contributions For Yes For 5 Adopt Policies to Protect Freedom of Access to the Internet Against Yes Against 6 Adopt Principles for Health Care Reform Against Yes Against Company Name: L-1 Identity Solutions Inc. Ticker: ID CUSIP: 50212A106 Meeting Date: 5/6/2009 Meeting Type: Annual Record Date: 3/10/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director B.G. Beck For Yes For Elect Director James M. Loy For Yes For Elect Director Peter Nessen For Yes For 2 Approve Conversion of Securities For Yes For 3 Amend Qualified Employee Stock Purchase Plan For Yes For 4 Ratify Auditors For Yes For Company Name: Intel Corp. Ticker: INTC CUSIP: Meeting Date: 5/20/2009 Meeting Type: Annual Record Date: 3/23/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Charlene Barshefsky For Yes For 2 Elect Director Susan L. Decker For Yes For 3 Elect Director John J. Donahoe For Yes For 4 Elect Director Reed E. Hundt For Yes For 5 Elect Director Paul S. Otellini For Yes For 6 Elect Director James D. Plummer For Yes For 7 Elect Director David S. Pottruck For Yes For 8 Elect Director Jane E. Shaw For Yes For 9 Elect Director John L. Thornton For Yes For 10 Elect Director Frank D. Yeary For Yes For 11 Elect Director David B. Yoffie For Yes For 12 Ratify Auditors For Yes For 13 Amend Omnibus Stock Plan For Yes For 14 Approve Stock Option Exchange Program For Yes For 15 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For Shareholder Proposal 16 Provide for Cumulative Voting Against Yes For 17 Adopt Policy on Human Rights to Water Against Yes Against Company Name: Microsoft Corp. Ticker: MSFT CUSIP: Meeting Date: 11/19/2008 Meeting Type: Annual Record Date: 9/5/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Steven A. Ballmer For Yes For 2 Elect Director James I. Cash, Jr. For Yes For 3 Elect Director Dina Dublon For Yes For 4 Elect Director William H. Gates, III For Yes For 5 Elect Director Raymond V. Gilmartin For Yes For 6 Elect Director Reed Hastings For Yes For 7 Elect Director David F. Marquardt For Yes For 8 Elect Director Charles H. Noski For Yes For 9 Elect Director Helmut Panke For Yes For 10 Approve Executive Incentive Bonus Plan For Yes For 11 Amend Non-Employee Director Omnibus Stock Plan For Yes For 12 Ratify Auditors For Yes For Shareholder Proposal 13 Adopt Policies to Protect Freedom of Access to the Internet Against Yes Against 14 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against 15 Report on Charitable Contributions Against Yes Against Company Name: Nice-Systems Ltd. - Meeting for Holders of ADRs Ticker: NICE CUSIP: Meeting Date: 7/29/2008 Meeting Type: Annual Record Date: 6/24/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Ron Gutler as Director For Yes For 2 Elect Joseph Atzmon as Director For Yes For 3 Elect Rimon Ben-Shaoul as Director For Yes For 4 Elect Yoseph Dauber as Director For Yes For 5 Elect John Hughes as Director For Yes For 6 Elect David Kostman as Director For Yes For 7 Approve Remuneration of Directors, Excluding External Directors For Yes For 8 Approve Remuneration of Directors, Including External Directors For Yes For 9 Approve Special Annual Fee to the Chairman of the Board For Yes For 10 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration For Yes For Company Name: Nokia Corp. - Meeting for Holders of ADRs Ticker: NOK CUSIP: Meeting Date: 4/23/2009 Meeting Type: Annual Record Date: 2/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Open Meeting No 2 Calling the Meeting to Order No 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting No 4 Acknowledge Proper Convening of Meeting No 5 Prepare and Approve List of Shareholders No 6 Receive Financial Statements and Statutory Reports; Receive Ceo's Review No 7 Accept Financial Statements and Statutory Reports For Yes For 8 Approve Allocation of Income and Dividends of Eur 0.40 Per Share For Yes For 9 Approve Discharge of Board and President For Yes For 10 Approve Remuneration of Directors in the Amount of Eur 440,000 for Chairman, Eur 150,000 for Vice Chairman, and Eur 130,000 for Other Directors; Approve Remuneration for Committee Work For Yes For 11 Fix Number of Directors at 11 For Yes For Reelect Georg Ehrnrooth as Director For Yes For Reelect Lalita D. Gupte as Director For Yes For Reelect Bengt Holmstrom as Director For Yes For Reelect Henning Kagermann as Director For Yes For Reelect Olli-Pekka Kallasvuo as Director For Yes For Reelect Per Karlsson as Director For Yes For Reelect Jorma Ollila as Director For Yes For Reelect Marjorie Scardino as Director For Yes For Reelect Risto Siilasmaa as Director For Yes For Reelect Keijo Suila as Directors as Director For Yes For Elect Isabel Marey-Semper as New Director For Yes For 13 Approve Remuneration of Auditors For Yes For 14 Ratify Pricewaterhousecoopers Oy as Auditors For Yes For 15 Authorize Repurchase of up to 360 Million Nokia Shares For Yes For 16 Close Meeting No 17 Mark the for Box If You Wish to Instruct the Depositary to Give a Proxy to Leena Siirala or Esa Niinimaki, Both Legalcounsels of Nokia Corporation, to Vote, in Their Discretion, Onyour Behalf Only Upon Item 17. Yes Against Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/23/2009 Meeting Type: Annual Record Date: 4/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert W. Alspaugh For Yes For Elect Director Douglas G. Bergeron For Yes For Elect Director Leslie G. Denend, Ph.D. For Yes For Elect Director Alex W. Hart For Yes For Elect Director Robert B. Henske For Yes For Elect Director Richard A. McGinn For Yes For Elect Director Eitan Raff For Yes For Elect Director Charles R. Rinehart For Yes For Elect Director Collin E. Roche For Yes For Elect Director Jeffrey E. Stiefler For Yes For 2 Approve Repricing of Options For Yes For 3 Ratify Auditors For Yes For Company Name: Samsung Electronics Co. Ltd. - Meeting for Holders of GDRs Ticker: SMSN CUSIP: Meeting Date: 3/13/2009 Meeting Type: Annual Record Date: 12/31/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Appropriation of Income and Year-End Dividend of Krw 5,000 per Common Share For Yes For Elect Three Outside Directors (Bundled) For Yes For Elect Four Inside Directors (Bundled) For Yes For Elect Two Members of Audit Committee (Bundled) For Yes For 3 Approve Total Remuneration of Inside Directors and Outside Directors For Yes Against Company Name: SunPower Corp. Ticker: SPWRA CUSIP: Meeting Date: 5/8/2009 Meeting Type: Annual Record Date: 3/10/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Uwe-Ernst Bufe For Yes For Elect Director Pat Wood III For Yes Withhold 2 Ratify Auditors For Yes For Company Name: Seagate Technology Ticker: STX CUSIP: G7945J104 Meeting Date: 10/30/2008 Meeting Type: Annual Record Date: 9/5/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECT WILLIAM D. WATKINS AS A DIRECTOR For Yes For 2 ELECT STEPHEN J. LUCZO AS A DIRECTOR For Yes For 3 ELECT FRANK J. BIONDI AS A DIRECTOR For Yes For 4 ELECT WILLIAM W. BRADLEY AS A DIRECTOR For Yes For 5 ELECT DONALD E. KIERNAN AS A DIRECTOR For Yes For 6 ELECT DAVID F. MARQUARDT AS A DIRECTOR For Yes For 7 ELECT LYDIA M. MARSHALL AS A DIRECTOR For Yes For 8 ELECT C.S. PARK AS A DIRECTOR For Yes For 9 ELECT GREGORIO REYES AS A DIRECTOR For Yes For 10 ELECT JOHN W. THOMPSON AS A DIRECTOR For Yes For 11 PROPOSAL TO APPROVE THE SEAGATE TECHNOLOGY EXECUTIVE OFFICER PERFORMANCE BONUS PLAN. For Yes For 12 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SEAGATE TECHNOLOGY FOR THE FISCAL YEAR ENDING JULY 3, 2009. For Yes For Company Name: Texas Instruments Inc. Ticker: TXN CUSIP: Meeting Date: 4/16/2009 Meeting Type: Annual Record Date: 2/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director J. R. Adams For Yes For 2 Elect Director D.L. Boren For Yes For 3 Elect Director D. A. Carp For Yes For 4 Elect Director C.S. Cox For Yes For 5 Elect Director D.R. Goode For Yes For 6 Elect Director S.P. MacMillan For Yes For 7 Elect Director P.H. Patsley For Yes For 8 Elect Director W.R. Sanders For Yes For 9 Elect Director R.J. Simmons For Yes For 10 Elect Director R.K. Templeton For Yes For 11 Elect Director C.T. Whitman For Yes For 12 Ratify Auditors For Yes For 13 Approve Omnibus Stock Plan For Yes For 14 Approve Non-Employee Director Omnibus Stock Plan For Yes For Shareholder Proposal 15 Require Independent Board Chairman Against Yes For Company Name: VMWARE INC Ticker: VMW CUSIP: Meeting Date: 5/27/2009 Meeting Type: Annual Record Date: 3/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Ratify Auditors For Yes For 2 Amend Omnibus Stock Plan For Yes Against Firsthand e-Commerce Fund Company Name: Apple Computer, Inc. Ticker: AAPL CUSIP: Meeting Date: 2/25/2009 Meeting Type: Annual Record Date: 12/29/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director William V. Campbell For Yes For Elect Director William V. Campbell For Yes For Elect Director Millard S. Drexler For Yes For Elect Director Millard S. Drexler For Yes For Elect Director Albert A. Gore, Jr. For Yes For Elect Director Albert A. Gore, Jr. For Yes For Elect Director Steven P. Jobs For Yes For Elect Director Steven P. Jobs For Yes For Elect Director Andrea Jung For Yes For Elect Director Andrea Jung For Yes For Elect Director A.D. Levinson For Yes For Elect Director A.D. Levinson For Yes For Elect Director Eric E. Schmidt For Yes For Elect Director Eric E. Schmidt For Yes For Elect Director Jerome B. York For Yes For Elect Director Jerome B. York For Yes For Shareholder Proposal 2 Report on Political Contributions Against Yes Against 2 Report on Political Contributions Against Yes Against 3 Adopt Principles for Health Care Reform Against Yes Against 3 Adopt Principles for Health Care Reform Against Yes Against 4 Prepare Sustainability Report Against Yes Against 4 Prepare Sustainability Report Against Yes Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Company Name: Akamai Technologies, Inc. Ticker: AKAM CUSIP: 00971T101 Meeting Date: 5/19/2009 Meeting Type: Annual Record Date: 3/31/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director George H. Conrades For Yes For Elect Director Martin M. Coyne II For Yes For Elect Director Jill A. Greenthal For Yes For Elect Director Geoffrey A. Moore For Yes For 2 Approve Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: AUTHENTEC INC Ticker: AUTH CUSIP: Meeting Date: 5/7/2009 Meeting Type: Annual Record Date: 4/6/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director F. Scott Moody For Yes For Elect Director F. Scott Moody For Yes For Elect Director Matthew P. Crugnale For Yes For Elect Director Matthew P. Crugnale For Yes For Elect Director Chris Fedde For Yes For Elect Director Chris Fedde For Yes For Elect Director Robert E. Grady For Yes For Elect Director Robert E. Grady For Yes For Elect Director Gustav H. Koven III For Yes For Elect Director Gustav H. Koven III For Yes For Elect Director William Washecka For Yes For Elect Director William Washecka For Yes For Company Name: Baidu.com Inc. - Meeting for Holders of ADRs Ticker: BIDU CUSIP: Meeting Date: 12/16/2008 Meeting Type: Special Record Date: 11/13/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Authorize Share Repurchase Program For Yes Against 2 Amend Articles of Association Re: Issue and Purchase of Shares For Yes Against 3 Change Company Name to Baidu, Inc. For Yes For 4 Adopt New Memorandum and Articles of Association For Yes Against 5 Amend 2000 Option Plan For Yes Against 6 Approve 2008 Share Incentive Plan For Yes Against Company Name: Cisco Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 11/13/2008 Meeting Type: Annual Record Date: 9/15/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Carol A. Bartz For Yes For 2 Elect Director M. Michele Burns For Yes For 3 Elect Director Michael D. Capellas For Yes For 4 Elect Director Larry R. Carter For Yes For 5 Elect Director John T. Chambers For Yes For 6 Elect Director Brian L. Halla For Yes For 7 Elect Director John L. Hennessy For Yes For 8 Elect Director Richard M. Kovacevich For Yes For 9 Elect Director Roderick C. McGeary For Yes For 10 Elect Director Michael K. Powell For Yes For 11 Elect Director Steven M. West For Yes For 12 Elect Director Jerry Yang For Yes Against 13 Ratify Auditors For Yes For Shareholder Proposal 14 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against 15 Report on Internet Fragmentation Against Yes Against Company Name: CyberSource Corporation Ticker: CYBS CUSIP: 23251J106 Meeting Date: 5/13/2009 Meeting Type: Annual Record Date: 3/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert E. Donahue For Yes For Elect Director John J. McDonnell, Jr. For Yes For Elect Director William S. McKiernan For Yes For Elect Director Steven P. Novak For Yes For Elect Director Richard Scudellari For Yes For Elect Director Kenneth R. Thornton For Yes For Elect Director Carl F. Pascarella For Yes For 2 Ratify Auditors For Yes For 3 Amend Omnibus Stock Plan For Yes For 4 Amend Qualified Employee Stock Purchase Plan For Yes For Company Name: Dell Inc. Ticker: DELL CUSIP: 24702R101 Meeting Date: 7/18/2008 Meeting Type: Annual Record Date: 5/23/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Donald J. Carty For Yes For Elect Director Michael S. Dell For Yes For Elect Director William H. Gray, III For Yes For Elect Director Sallie L. Krawcheck For Yes For Elect Director Alan (A.G.) Lafley For Yes For Elect Director Judy C. Lewent For Yes For Elect Director Thomas W. Luce, III For Yes For Elect Director Klaus S. Luft For Yes For Elect Director Alex J. Mandl For Yes For Elect Director Michael A. Miles For Yes For Elect Director Samuel A. Nunn, Jr. For Yes For 2 Ratify Auditors For Yes For 3 Amend Executive Incentive Bonus Plan For Yes For Shareholder Proposal 4 Reimburse Proxy Expenses Against Yes For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Company Name: Equinix, Inc. Ticker: EQIX CUSIP: 29444U502 Meeting Date: 6/9/2009 Meeting Type: Annual Record Date: 4/20/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Steven T. Clontz For Yes For Elect Director Steven P. Eng For Yes For Elect Director Gary F. Hromadko For Yes For Elect Director Scott G. Kriens For Yes For Elect Director Irving F. Lyons, III For Yes For Elect Director Christopher B. Paisley For Yes For Elect Director Stephen M. Smith For Yes For Elect Director Peter F. Van Camp For Yes For 2 Ratify Auditors For Yes For Company Name: GMARKET INC Ticker: GMKT CUSIP: 38012G100 Meeting Date: 3/31/2009 Meeting Type: Annual Record Date: 12/31/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Audited Financial Statements For Yes For 2 Approve Total Remuneration of Inside Directors and Outside Directors For Yes For 3 Approve Stock Option Grants For Yes For 4 Reelect Two Inside Directors and Five Outside Directors For Yes For 5 Elect One Inside Director For Yes For 6 Amend Articles of Incorporation regarding Preemptive Rights, Stock Options, Public Notice for Shareholder Meeting, Number of Directors, and Election of Directors For Yes Against Company Name: GMARKET INC - Meeting for Holders of ADRs Ticker: GMKT CUSIP: 38012G100 Meeting Date: 5/29/2009 Meeting Type: Special Record Date: 5/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect One Inside Director and Three Outside Directors (Bundled) For Yes For 2 Amend Articles of Incorporation For Yes For 3 Appoint Internal Statutory Auditor For Yes For Company Name: Google Inc Ticker: GOOG CUSIP: 38259P508 Meeting Date: 5/7/2009 Meeting Type: Annual Record Date: 3/10/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Eric Schmidt For Yes Withhold Elect Director Sergey Brin For Yes Withhold Elect Director Larry Page For Yes Withhold Elect Director L. John Doerr For Yes Withhold Elect Director John L. Hennessy For Yes Withhold Elect Director Arthur D. Levinson For Yes Withhold Elect Director Ann Mather For Yes Withhold Elect Director Paul S. Otellini For Yes Withhold Elect Director K. Ram Shriram For Yes Withhold Elect Director Shirley M. Tilghman For Yes Withhold 2 Ratify Auditors For Yes For 3 Amend Omnibus Stock Plan For Yes Against Shareholder Proposal 4 Report on Political Contributions For Yes For 5 Adopt Policies to Protect Freedom of Access to the Internet Against Yes Against 6 Adopt Principles for Health Care Reform Against Yes Against Company Name: International Business Machines Corp. Ticker: IBM CUSIP: Meeting Date: 4/28/2009 Meeting Type: Annual Record Date: 2/27/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director A. J. P. Belda For Yes For Elect Director C. Black For Yes For Elect Director W. R. Brody For Yes For Elect Director K. I. Chenault For Yes For Elect Director M. L. Eskew For Yes For Elect Director S. A. Jackson For Yes For Elect Director T. Nishimuro For Yes For Elect Director J. W. Owens For Yes For Elect Director S. J. Palmisano For Yes For Elect Director J. E. Spero For Yes For Elect Director S. Taurel For Yes For Elect Director L. H. Zambrano For Yes For 2 Ratify Auditors For Yes For 3 Approve Executive Incentive Bonus Plan For Yes For Shareholder Proposal 4 Provide for Cumulative Voting Against Yes For 5 Review Executive Compensation Against Yes For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Company Name: L-1 Identity Solutions Inc. Ticker: ID CUSIP: 50212A106 Meeting Date: 5/6/2009 Meeting Type: Annual Record Date: 3/10/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director B.G. Beck For Yes For Elect Director James M. Loy For Yes For Elect Director Peter Nessen For Yes For 2 Approve Conversion of Securities For Yes For 3 Amend Qualified Employee Stock Purchase Plan For Yes For 4 Ratify Auditors For Yes For Company Name: Internap Network Services Corporation Ticker: INAP CUSIP: 45885A300 Meeting Date: 6/18/2009 Meeting Type: Annual Record Date: 4/24/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director J. Eric Cooney For Yes For Elect Director Charles B. Coe For Yes For Elect Director Patricia L. Higgins For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Amend Terms of Existing Poison Pill Against Yes For Company Name: LivePerson Inc. Ticker: LPSN CUSIP: Meeting Date: 6/9/2009 Meeting Type: Annual Record Date: 4/22/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Kevin C. Lavan For Yes For Elect Director Robert P. LoCascio For Yes For 2 Approve Omnibus Stock Plan For Yes Against 3 Ratify Auditors For Yes For Company Name: Monster Worldwide, Inc. Ticker: MNST CUSIP: Meeting Date: 6/22/2009 Meeting Type: Annual Record Date: 4/23/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Salvatore Iannuzzi For Yes For Elect Director Robert J. Chrenc For Yes For Elect Director John Gaulding For Yes For Elect Director Edmund P. Giambastiani, Jr. For Yes For Elect Director Ronald J. Kramer For Yes For Elect Director Roberto Tunioli For Yes For Elect Director Timothy T. Yates For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Microsoft Corp. Ticker: MSFT CUSIP: Meeting Date: 11/19/2008 Meeting Type: Annual Record Date: 9/5/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Steven A. Ballmer For Yes For 2 Elect Director James I. Cash, Jr. For Yes For 3 Elect Director Dina Dublon For Yes For 4 Elect Director William H. Gates, III For Yes For 5 Elect Director Raymond V. Gilmartin For Yes For 6 Elect Director Reed Hastings For Yes For 7 Elect Director David F. Marquardt For Yes For 8 Elect Director Charles H. Noski For Yes For 9 Elect Director Helmut Panke For Yes For 10 Approve Executive Incentive Bonus Plan For Yes For 11 Amend Non-Employee Director Omnibus Stock Plan For Yes For 12 Ratify Auditors For Yes For Shareholder Proposal 13 Adopt Policies to Protect Freedom of Access to the Internet Against Yes Against 14 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against 15 Report on Charitable Contributions Against Yes Against Company Name: NeuStar, Inc Ticker: NSR CUSIP: 64126X201 Meeting Date: 6/24/2009 Meeting Type: Annual Record Date: 4/27/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Ross K. Ireland For Yes For Elect Director Paul A. Lacouture For Yes For Elect Director Michael J. Rowny For Yes For 2 Ratify Auditors For Yes For 3 Approve Executive Incentive Bonus Plan For Yes For 4 Approve Omnibus Stock Plan For Yes For Company Name: The News Corp. Ltd. Ticker: NWS CUSIP: Meeting Date: 10/17/2008 Meeting Type: Annual Record Date: 8/18/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Peter Chernin For Yes For 2 Elect Director Sir Roderick I. Eddington For Yes Withhold 3 Elect Director Mark Hurd For Yes For 4 Elect Director Andrew S.B. Knight For Yes Withhold 5 Elect Director James R. Murdoch For Yes For 6 Elect Director K. Rupert Murdoch For Yes For 7 Elect Director Jose Maria Aznar For Yes For 8 Elect Director Natalie Bancroft For Yes For 9 Elect Director Peter L. Barnes For Yes For 10 Elect Director Kenneth E. Cowley For Yes For 11 Elect Director David F. DeVoe For Yes For 12 Elect Director Viet Dinh For Yes Withhold 13 Elect Director Lachlan K. Murdoch For Yes For 14 Elect Director Thomas J. Perkins For Yes Withhold 15 Elect Director Arthur M. Siskind For Yes For 16 Elect Director John L. Thornton For Yes Withhold 17 Ratify Auditors For Yes For 18 Declassify the Board of Directors For Yes For Company Name: Omniture, Inc. Ticker: OMTR CUSIP: 68212S109 Meeting Date: 5/13/2009 Meeting Type: Annual Record Date: 3/16/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Dana L. Evan For Yes For Elect Director Joshua G. James For Yes For Elect Director Rory T. O'Driscoll For Yes For 2 Ratify Auditors For Yes For Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 10/8/2008 Meeting Type: Annual Record Date: 9/8/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert W. Alspaugh For Yes For Elect Director Douglas G. Bergeron For Yes For Elect Director Dr. Leslie G. Denend For Yes For Elect Director Alex W. Hart For Yes For Elect Director Robert B. Henske For Yes For Elect Director Eitan Raff For Yes For Elect Director Charles R. Rinehart For Yes For Elect Director Collin E. Roche For Yes For Elect Director Jeffrey E. Stiefler For Yes For 2 Increase Authorized Common Stock For Yes For 3 Amend Omnibus Stock Plan For Yes For 4 Ratify Auditors For Yes For Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/23/2009 Meeting Type: Annual Record Date: 4/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert W. Alspaugh For Yes For Elect Director Douglas G. Bergeron For Yes For Elect Director Leslie G. Denend, Ph.D. For Yes For Elect Director Alex W. Hart For Yes For Elect Director Robert B. Henske For Yes For Elect Director Richard A. McGinn For Yes For Elect Director Eitan Raff For Yes For Elect Director Charles R. Rinehart For Yes For Elect Director Collin E. Roche For Yes For Elect Director Jeffrey E. Stiefler For Yes For 2 Approve Repricing of Options For Yes For 3 Ratify Auditors For Yes For Company Name: Shanda Interactive Entertainment Limited Ticker: SNDA CUSIP: 81941Q203 Meeting Date: 12/8/2008 Meeting Type: Annual Record Date: 10/10/2008 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECT THE DIRECTOR FOR THE ENSUING YEAR: TIANQIAO CHEN For Yes Against 2 ELECT THE DIRECTOR FOR THE ENSUING YEAR: DANIAN CHEN For Yes Against 3 ELECT THE DIRECTOR FOR THE ENSUING YEAR: QIANQIAN LUO For Yes Against 4 ELECT THE DIRECTOR FOR THE ENSUING YEAR: JINGSHENG HUANG For Yes For 5 ELECT THE DIRECTOR FOR THE ENSUING YEAR: CHENGYU XIONG For Yes For 6 ELECT THE DIRECTOR FOR THE ENSUING YEAR: BRUNO WU For Yes For 7 ELECT THE DIRECTOR FOR THE ENSUING YEAR: QUNZHAO TAN For Yes Against 8 ELECT THE DIRECTOR FOR THE ENSUING YEAR: GRACE WU For Yes Against Company Name: ValueClick, Inc. Ticker: VCLK CUSIP: 92046N102 Meeting Date: 4/16/2009 Meeting Type: Annual Record Date: 2/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director James R. Zarley For Yes Withhold Elect Director David S. Buzby For Yes Withhold Elect Director Martin T. Hart For Yes Withhold Elect Director Tom A. Vadnais For Yes Withhold Elect Director Jeffrey F. Rayport For Yes Withhold Elect Director James R. Peters For Yes Withhold Elect Director James A. Crouthamel For Yes Withhold Company Name: Yahoo!, Inc. Ticker: YHOO CUSIP: Meeting Date: 8/1/2008 Meeting Type: Record Date: 6/3/2008 # Description Mgmt Rec Voted Vote Cast Management Proxy (White Card) Elect Director Roy J. Bostock For Yes For Elect Director Ronald W. Burkle For Yes For Elect Director Eric Hippeau For Yes For Elect Director Vyomesh Joshi For Yes For Elect Director Arthur H. Kern For Yes For Elect Director Robert A. Kotick For Yes For Elect Director Mary Agnes Wilderotter For Yes For Elect Director Gary L. Wilson For Yes For Elect Director Jerry Yang For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Pay For Superior Performance Against Yes For 4 Adopt Policies to Protect Freedom of Access to the Internet Against Yes Against 5 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against Dissident Proxy (Gold Proxy) Elect Director Lucian A. Bebchuk For Yes TNA Elect Director Frank J. Biondi, Jr. For Yes TNA Elect Director John H. Chapple For Yes TNA Elect Director Mark Cuban For Yes TNA Elect Director Adam Dell For Yes TNA Elect Director Carl C. Icahn For Yes TNA Elect Director Keith A, Meister For Yes TNA Elect Director Edward H. Meyer For Yes TNA Elect Director Brian S. Posner For Yes TNA Management Proposal 2 Ratify Auditors For Yes TNA Shareholder Proposal 3 Pay For Superior Performance For Yes TNA 4 Adopt Policies to Protect Freedom of Access to the Internet Against Yes TNA 5 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes TNA SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FIRSTHAND FUNDS By (Signature and Title) /s/ Kevin M. Landis Kevin M. Landis President Date April 9, 2010
